United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 10-2778
                                    ___________

United States of America,                *
                                         *
             Appellee,                   * Appeal from the United States
                                         * District Court for the
      v.                                 * Northern District of Iowa.
                                         *
Janson A. Jones, Sr.,                    * [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                              Submitted: December 20, 2010
                                 Filed: March 25, 2011
                                  ___________

Before LOKEN, MURPHY, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Janson Jones, Sr., challenges the district court’s1 revocation of his supervised
release and the resulting revocation sentence. The district court specifically found a
“new law violation” – an assault allegedly witnessed by a police officer. The district
court’s factual findings were not clearly erroneous in light of the court’s decision to
credit the testimony of the government’s witnesses over that of Jones and his witness.
See United States v. Carothers, 337 F.3d 1017, 1019 (8th Cir. 2003) (standard of
review; because credibility determinations are virtually unreviewable on appeal,

      1
      The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
district court’s conclusion that defendant committed assault was not clear error where
court implicitly found accuser’s testimony credible and defendant’s testimony not
credible).

      This court affirms the judgment of the district court and grants counsel’s
motion to withdraw, subject to counsel informing Jones about procedures for seeking
rehearing or filing a petition for certiorari.
                        ______________________________




                                         -2-